Case 1:03-cr-00456-RDB Document 112 Filed 05/26/20 Page 1of1

' By
lS. ne tLEl

it .
IN THE UNITED STATES DISTRICT COUR

 

7 1 26 Pit 9,
DAMON ANTOINE GAITHER, * Ape oe
A BA > i. FIC f
Petitioner, Pe ene
Civil Actio®’ No.2RDB-16-2043
v. * Criminal No.: RDB-03-0456
UNITED STATES OF AMERICA,
en
Respondent.
2K * * * * * * * * * *K * *
MEMORANDUM ORDER

Now pending before this Court is Petitioner’s Motion to Vacate Judgment under 28
U.S.C. § 2255 (ECF No. 84). Petitioner seeks vacatur of his 18 U.S.C. § 924(c) conviction. By
agreement of counsel, the Defendant Gaither entered a plea of guilty on this date to a
Superseding Criminal Information (ECF No. 106) and proceeded to sentencing pursuant to
Rule 11(¢)(1)(©) of the Federal Rules of Criminal Procedure to a 240-month sentence. For
the reasons set forth on the record on this date, in criminal case number RDB-03-0456, and
with that sentence having been imposed, this Court now GRANTS the Motion to Vacate
(ECF No. 84). Accordingly, said Motion to Vacate is GRANTED and the civil case, Gasther
v. United States, Civil No. RDB-16-2043, shall be CLOSED.

IT IS HEREBY SO ORDERED THIS 26TH DAY OF MAY, 2020.

Richard D. Bennett
United States District Judge
